Citation Nr: 1446882	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  04-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease and residuals of myocardial infarction, to include as secondary to a psychiatric disorder and/or in-service herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder. 

4.  Entitlement to service connection for the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran's daughter, and the Veteran's son


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.  He died in 2012.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and December 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for hypertension, PTSD, depression, stress, and coronary artery disease.  The Board remanded these issues in August 2005, April 2008, August 2010, and August 2012.  The Board, in August 2010, recharacterized the claims for service connection for PTSD, depression, and stress, as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran died during the pendency of his appeal.  For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013) permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion.  Effective October 6, 2014, VA published a final rule in the Federal Register adding 38 C.F.R. § 3.1010 addressing substitution under 38 U.S.C.A. § 5121A following the death of a claimant.  See 79 Fed. Reg. 52977 (September 5, 2014).   The appellant is properly substituted under these provisions. 

The case also comes before the Board on appeal from a May 2013 rating decision issued by the VA Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the appellant's claim for service connection for the cause of the Veteran's death.  

In August 2014, the appellant testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

In an April 2004 VA Form 9, the Veteran asserted that his "heart attack" was the result of his service in Vietnam.  Accordingly, the claim for service connection for a heart disorder has been recharacterized as reflected on the title page.  See Clemons, supra.  

In August 2012, after the Veteran's death, the RO received a claim for service connection for diabetes mellitus.  While a diabetes mellitus Disability Benefits Questionnaire (DBQ) appears to have been faxed from the St. Clair County Veteran's Assistance Commission to the Veteran's representative prior to the Veteran's death, the DBQ, and the claim for service connection for diabetes mellitus, were received at the RO after his death.  Thus, while the appellant has asserted that the Veteran had filed a claim for service connection, and has asserted that service connection for diabetes mellitus is warranted, such claim was not pending at the time of his death.  A substitute may not add an issue to or expand the claim.  See 79 Fed. Reg. at 52,983 (to be codified at 38 C.F.R. § 3.1010(f)(2)).  

The Board's decision granting service connection for an acquired psychiatric disorder, to include PTSD and depression, is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD and depression, was related to service.  

CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD and depression are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).   

During his lifetime, the Veteran asserted that he had PTSD related to traumatic experiences during service, including being subjected to sniper fire in the Dominican Republic.  His service personnel records confirm that he served as a water supply specialist in the Dominican Republic from April 1965 to April 1966.    

The Veteran described in-service stressors during an October 2010 VA examination including receiving sniper fire in the Dominican Republic.  The examiner found that the Veteran had alleged a stressor related to hostile military or terrorist activity and the claimed stressor was consistent with the places, types, and circumstances of his service.  He found that the Veteran met the criteria for PTSD which was at least as likely as not caused by or a result of the traumatic experiences that occurred during his military service. 

The Veteran's report of coming under sniper fire is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Further, the combat presumption of 38 U.S.C.A. § 1154(b) is applicable not only to a veteran who engaged in combat with the enemy in active service during a period of war, but also during a campaign or expedition, such as present in this matter.  Thus, in light of the diagnosis of PTSD, and the opinion of the October 2010 VA examiner, and resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  The Axis I diagnoses on VA examination in October 2010 were PTSD and major depressive disorder.  An April 2010 VA examiner commented that the Veteran described the onset of depressive symptoms following his oversea experiences, with relatively unremitting symptoms of PTSD and depression until approximately 2004.  The examiner opined that depression should be considered secondary to PTSD, stating that the two disorders had occurred concurrently.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Remand is required to obtain medical opinions.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate the claims for service connection for a heart disorder, to include coronary artery disease and residuals of myocardial infarction, and service connection for hypertension, to include as secondary to a psychiatric disorder.  

2.  Return the claims file to the VA examiner who conducted a March 2010 VA heart examination for a supplemental opinion.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's heart disorder (to include coronary artery disease and residuals of myocardial infarction) and/or hypertension began during active service; was related to any incident of service; or was caused or aggravated by his psychiatric disorder.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* In his July 1966 Report of Medical History at separation, the Veteran indicated that he did not have any abnormalities which affected him mentally or physically.    

* On separation examination in August 1966, clinical evaluation of the heart was normal.  Blood pressure was 116/74.  

* Post-service treatment records reflect findings of and treatment for coronary artery disease and high blood pressure.  

* During private treatment in August 1979, blood pressure was recorded as 150/95.  

* A January 1991 private treatment record indicates that the Veteran had no history of hypertension.  Blood pressure was recorded as 136/90 and 140/90.  

* In January 1991, the Veteran presented to a private hospital reporting that he had been in good health and had not been having any problems until about two days earlier when he developed a pressure type, burning, midsternal chest pain.  He denied any similar type of severe pain in his chest.  He reported smoking about 1-2 packs of cigarettes a day.  He denied a history of high blood pressure or coronary artery disease.  The impression as acute chest pain, angina type, possible myocardial infarction.  

* A January 1991 cardiac catheterization laboratory report revealed coronary artery disease.  

* A January 1991 stress thallium scan revealed findings compatible with ischemia involving the posterior wall of the left ventricle near the base of the heart.  

* In August and October 1991, blood pressure was 130/90.  

* An October 1993 Stress Thallium Spect Scan demonstrated normal myocardial perfusion with no evidence of fixed or reversible defects to indicate previous myocardial infarct or acute ischemia.  The summary was a normal thallium 201 stress/rest with spect and submaximal exercise heart rate of 71 percent of the predicted maximum heart rate.  

* An October 1999 echocardiogram revealed concentric hypertrophy of the normal size left ventricle with hypokinetic posterior wall and apical segment, left ventricular systolic function appeared to show mild to moderate impairment; an upper normal to minimally enlarged left atrium; and mild thickening of the mitral valve leaflets.   

* An echocardiogram from later in October 1999 revealed and upper normal size left ventricle, a mildly hypokinetic posterior wall, mild hypokinesis of the intraventricular septum, mild to moderate left ventricular dysfunction, an upper normal size left atrium, mild thickening of mitral leaflets, and aortic wall thickening.  No significant pericardial effusion was seen.  Cardiac Doppler revealed moderate mitral and tricuspid regurgitation.  

* An October 1999 record reflects that the Veteran had a history of hypertension and had been admitted with chest pain and some back pain.  The impression was myocardial infarction, history of coronary artery disease, myocardial infarction in the past, chronic obstructive pulmonary disease (COPD), and hypertension.  

* In October 1999, the Veteran underwent coronary artery bypass grafting for coronary artery disease.  

* An August 2000 echocardiogram and cardiac Doppler revealed moderate mitral regurgitation, mild pulmonic regurgitation, and mild tricuspid regurgitation.  

* The diagnoses following an August 2000 hospital admission during which the Veteran underwent left cardiac catheterization and coronary arteriogram included acute myocardial infarction, atherosclerotic heart disease, status post coronary artery bypass graft, hypertension, and smoking.  

* A January 2003 echocardiogram and cardiac Doppler revealed decreased compliance of the left ventricle, mild to moderate mitral regurgitation, minimal aortic regurgitation, and mild tricuspid regurgitation.  

* The diagnoses following a January 2003 hospital admission included aortocoronary bypass surgery, status post mitral valve disorder, arterioscleroris of the native coronary artery, arteriosclerosis of autologous vein bypass graft, and hypertension.  

* An April 2005 echocardiogram revealed upper normal size left ventricle, wall thickness upper limits of normal, mild to moderate hypokinesis of lower septum and posterior wall.  Left ventricle systolic function showed at least mild impairment.  There was an upper normal size left atrium, mitral valve thickening, and aortic wall and aortic valve thickening.  Cardiac Doppler revealed mild to moderate mitral regurgitation, mild tricuspid regurgitation, minimal pulmonic regurgitation, and right ventricle systolic pressure was mildly increased.

* In February 2006, the Veteran underwent insertion of implantable cardioverter defibrillator (ICD) for inducible ventricular tachycardia with coronary artery disease.  

* A March 2008 echocardiogram revealed normal left ventricle size, mild concentric left ventricular hypertrophy, mild global hypokinesis of left ventricle contractility, the basal inferior and mid inferior were severely hypokinetic, the septal apex and apex were mildly hypokinetic, the left atrium was mildly dilated, a  pacemaker wire seen in the right atrial and ventricular cavity, the aortic valve was trileaflet and was mildly thickened, mild to moderate mitral and tricuspid regurgitation was present, the right ventricular systolic pressure, as measured by Doppler, was 36.07mmHg., and there was trace/mild (physiologic) pulmonic regurgitation.

* During the March 2010 VA heart examination, the Veteran reported that he had a history of smoking 11/2 pack per day for 15 years, and had quit remotely.  The examiner was asked to identify the type of heart disease and etiology, if known.  She indicated that the Veteran had ischemic heart disease status post failed CABG in 1999.  She commented that it appeared that the Veteran had stable, chronic, angina symptoms that did significantly reduce his ability to do certain activities.  She added that "This chest pain is likely aggravated by his history of PTSD, depression, and anxiety."  

* A December 2010 echocardiogram revealed normal left ventricle size, mild concentric left ventricular hypertrophy, mildly impaired overall left ventricular systolic function, a diastolic filling pattern indicating impaired relaxation, the mid anteroseptal was mildly hypokinetic, the apical septum, basal inferior, and apex were moderately hypokinetic, the left atrial size was upper normal, the aortic valve was trileaflet and mildly thickened, there was a trace amount of aortic regurgitation, mild to moderate mitral regurgitation was present, predominately there was a posteriorly directed jet, there was mild thickening of the anterior mitral valve leaflet, mild tricuspid regurgitation was present, right ventricular systolic pressure, as measured by Doppler, was 37.54mmHg., and there was mild pulmonic valve regurgitation.

* A February 2011 ischemic heart disease Disability Benefits Questionnaire (DBQ) reflects diagnoses of coronary artery disease, status post myocardial infarction, and status post coronary artery bypass graft (CABG).  The physician indicated that the Veteran had congestive heart failure.  

All findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If the March 2010 VA examiner is not available, or is unable to provide the requested opinion, arrange for the above-noted opinion to be provided by another qualified examiner.  

3.  After the above development has been completed, forward the claims file to a VA examiner to provide an opinion regarding the claim for service connection for the cause of the Veteran's death.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the service-connected psychiatric disorder either caused or contributed substantially or materially to Veteran's death or caused or aggravated the respiratory failure, COPD, coronary artery disease, and/or hyperlipidemia listed on his death certificate.  

Unless the examiner opines that the service-connected psychiatric disorder did cause or contribute substantially or materially to Veteran's death or caused or aggravated the respiratory failure, COPD, coronary artery disease, and/or hyperlipidemia listed on his death certificate, he or she must also provide an opinion as to whether the respiratory failure, COPD, coronary artery disease, and/or hyperlipidemia listed on his death certificate began during active service or was related to any incident of service. 

The examiner must also provide an opinion as to whether the service-connected psychiatric disorder caused the Veteran to use, or increase the use of, tobacco products.  If so, the examiner must opine as to whether this use of tobacco products caused or contributed to his death.  In this regard, the Board notes that although tobacco use is generally ineligible for service connection, if tobacco use is caused or aggravated by a service-connected disability (such as the Veteran's service-connected psychiatric disability), then service connection for a disability related to use of tobacco products may be established.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The examiner should review the above outline of facts regarding the Veteran's claimed heart disorder, as discussed in item number 2, above.  

* In January 1965 and August 1966, the Veteran received treatment for upper respiratory infections.

* In his July 1966 Report of Medical History at separation, the Veteran indicated that he did not have any abnormalities which affected him mentally or physically.    

* On separation examination in August 1966, clinical evaluation of the lungs and chest was abnormal, but chest X-ray was negative.  

* Post-service treatment records reflect findings of and treatment for COPD, coronary artery disease, and hyperlipidemia.  

* A January 1991 private treatment record reports that the Veteran had worked as a packer for many years, and presently did some odd jobs.  He reported smoking about 1 to 2 packs of cigarettes daily.  

* An October 1999 record reflects an impression of myocardial infarction, history of coronary artery disease, myocardial infarction in the past, COPD, and hypertension.  

* An August 2000 treatment record indicates that the Veteran had been a one pack per day smoker for 35 years.  Review of systems was positive for COPD, myocardial infarction, and status post coronary artery bypass grafting.  

* During treatment in April 2004, the Veteran reported that he had been feeling depressed for many years and drank and smoked (starting in service).  The assessment was major depression.  

* In April 2006, the Veteran's sister wrote that the Veteran did not drink or smoke prior to service, but had started when he came home from service.  

* In July 2009, the Veteran's brother wrote that he did not smoke and only drank a little beer prior to service, but was a heavy drinker and smoker after service.  

* An October 2009 treatment record reflects that the Veteran had quit smoking.  

* During an April 2010 VA examination, the Veteran reported that, after service, he worked for 15 years in a meat packing plant and then began work as an electrician's assistant for a local handyman until 2000 when the owner died, with no consistent work since.  

* An August 2012 record indicates that the Veteran had smoked approximately 1-2 pack per day for several years, and had quit about 20 years earlier.  

* In August 2012, the Veteran presented to a private hospital because of increasing weakness and chest tightness and discomfort and increasing shortness of breath.  He was admitted with acute coronary syndrome.  It was noted that he had a history of coronary artery disease and was status post CABG and AICD placement.  He also had severe COPD and had progressively been getting worse.  He was noted to have chronic respiratory failure and used oxygen at home.  The Veteran was admitted to hospice and provided hospice services.  A discharge summary reports that he died due to stage IV COPD with chronic respiratory failure and chronic heart failure, diastolic in nature.  

* The Veteran's death certificate reflects that the immediate cause of death was respiratory failure due to or as a consequence of end stage COPD.  Other significant conditions contributing to death, but not resulting in the underlying cause were identified as coronary artery disease and hyperlipidemia.  

* The examiner's attention is called to:

http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.  

In rendering the requested opinion, the examiner must particularly consider and address the documented treatment for upper respiratory infections during service and the abnormal clinical evaluation of the lungs and chest on separation examination in August 1966.  

A complete explanation for all opinions expressed, should be set forth in the examination report.

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the appellant and her representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


